

	

		II

		109th CONGRESS

		1st Session

		S. 2142

		IN THE SENATE OF THE UNITED STATES

		

			December 19, 2005

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To provide for the liquidation or reliquidation of

		  certain entries of suit pants.

	

	

		1.Certain entries

			(a)In

			 generalNotwithstanding section 514 of the Tariff Act of 1930 (19

			 U.S.C. 1514) or any other provision of law, upon proper request filed with the

			 Bureau of Customs and Border Protection not later than 180 days after the date

			 of the enactment of this Act, the Bureau of Customs and Border Protection shall

			 liquidate or reliquidate each entry described in subsection (c), at the rate of

			 duty that would have been applicable to such merchandise if such merchandise

			 had been entered before July 1, 1996, and not subject to duty.

			(b)Refund of

			 amounts paidAny amounts owed by the United States pursuant to a

			 request for liquidation or reliquidation of an entry under subsection (a) shall

			 be paid with interest not later than 180 days after the date on which the

			 request is made.

			(c)EntriesThe

			 entries referred to in subsection (a) are as follows:

				

					

						

							Entry number:Date of entry:

							

							TQ7–0000251–2August 1,

					 1996

							

							 TQ7–0000252–0August 5, 1996

							

							TQ7–0000257–9August 8,

					 1996

							

							TQ7–0000264–5August 15,

					 1996

							

							TQ7–0000270–2August 26,

					 1996

							

							TQ7–0000281–9August 30,

					 1996

							

							TQ7–0000283–5September 6,

					 1996

							

							TQ7–0000295–9September 18,

					 1996

							

							TQ7–0000299–1September 19,

					 1996

							

							TQ7–0000300–7 September 19, 1996

							

							TQ7–0000309–8September 30,

					 1996

							

							TQ7–0000324–7October 10,

					 1996

							

							TQ7–0000326–2October 15,

					 1996

							

							TQ7–0000337–9October 18,

					 1996

							

							TQ7–0000338–7October 27,

					 1996

							

							TQ7–0000354–4October 31,

					 1996

							

						

					

				

			

